Per Curiam : These records present the same questions. It appears from the record in each case that, upon the trial in the court below, under a proper objection filed to the recovery of the judgment, appellants offered to prove that the commissioners of the board of public works did not take the oath to faithfully execute their duties, as required by the statute. The statute is imperative, and if they wholly omitted taking the oath prescribed, before proceeding to make the assessment, such omission would, under this statute, invalidate the proceedings. The evidence was admissible, and it was error to exclude it. It was also competent to prove, under a proper objection to the recovery, that the commissioners did not,, in fact, have any meeting at a public place, at the time designated in their notice of the assessment. In some of the cases, such evidence was offered and excluded by the court. This was error, also. Finding error in these records, the judgments of the court below will be reversed and the causes remanded. Judgments reversed..